FILED
                              NOT FOR PUBLICATION                           JUL 27 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO TIMMOTHY ORTEGA,                             No. 10-17016

                Plaintiff - Appellant,             D.C. No. 1:09-cv-01531-MJS

  v.
                                                   MEMORANDUM *
CORCORAN STATE PRISON; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding **

                               Submitted July 12, 2011 ***

Before:         SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Mario Timmothy Ortega, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Ortega consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2).

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998). We affirm.

      The district court properly dismissed Ortega’s amended complaint because

his allegations, at most, showed a difference of opinion regarding the treatment of

his eye. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (explaining

that a difference of opinion about medical care is “insufficient, as a matter of law,

to establish deliberate indifference”).

      Ortega’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-17016